Judge Crenshaw
delivered the opinion of the Court.
This Court will not extend its discretionary power to aid in reversing a judgment. After assignment and joinder ip Error, nothing but the obvious justice of the case would induce the Court to receive an additional assignment. We do not believe that the justice of the present case makes it necessary.
If there was a discontinuance, the defect was waived by the subsequent appearance of the defendant in the action.
It is the unanimous opinion of the Court that the judgment be affirmed.